Citation Nr: 1726631	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hand tremors. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1946 to January 1948. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The April 2011 rating decision also denied service connection for bilateral hearing loss.  However, a March 2015 rating decision granted service connection for bilateral hearing loss.  As this was full grant of the benefit sought on appeal, the issue is no longer before the Board. 

Notably, in a December 2016 rating decision, the RO denied entitlement to service connection for a right knee condition.  The Veteran filed a notice of disagreement (NOD) in March 2017.  The RO has not issued a statement of the case (SOC) but acknowledged the Veteran's NOD in a March 2017 letter.  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2016).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29.  Where there has been no issuance of an SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NOD in a March 2017 letter.  As the claim is review status, no further action on the part of the Board is warranted at this juncture.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence is not sufficient to show that the Veteran's hand tremor disability was incurred in service or is otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for hand tremors are not met.  §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in August 2010 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Although some of the Veteran's service personnel records are included in the claims file, the evidence indicates that some of the Veteran's service personnel records are deemed to have been lost in a fire at the National Personnel Records Center (NPRC).  See May 2013 Correspondence.  In such cases, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board must also point out that the O'Hare precedent does not raise a presumption that the missing records, if available for consideration, necessarily would support the claim.  Missing records do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing records concerning the Veteran's service, alone, while indeed unfortunate, do not obviate the need for the Veteran to provide competent and credible evidence supporting the claim for service connection for hand tremors by showing there is a relationship or correlation between his symptoms and service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

Furthermore, the record before the Board does not indicate this claimed disorder had a causal connection or was associated with the Veteran's military service.  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).

Furthermore, neither the Veteran nor his representative has referred to any deficiencies in either the duties to notify or assist.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant Legal Principles 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis 

The Veteran reported that he first noticed hand trembling while in service.  See May 2014 Decision Review Officer Hearing Transcript.  He reported that while in rifle training the sergeant over him noticed that when he tried to fire, the rifle was moving.  Id.  He further reported that his right hand shakes worse than the left.  Id.  He stated that he has reported his symptoms to doctors and has not received a diagnosis.  Id.  However, one doctor prescribed pills for his hand trembling that the Veteran stopped taking due to the side effects.  Id.   

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, although there is no objective medical diagnosis with respect to the Veteran's hand trembling, the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the Board finds the Veteran credible and finds his testimony sufficient to find that he has a hand tremor disorder.  Thus, the issue that remains disputed is whether the Veteran's hand trembling had its onset in service or is otherwise related to service.     

The Veteran's service treatment records are silent for complaints or treatment for hand trembling.  The Veteran's January 1948 separation examination indicates that the Veteran was physically qualified for discharge with no defects noted.  

The Veteran's VA treatment records indicate that he sought treatment for hand tremors in May 2010.  The treating clinician did not provide a diagnosis but indicated that the Veteran had an adverse reaction to previously prescribed medications.  The record is otherwise void of any competent evidence supporting a connection between the Veteran's hand trembling and service. 

The Board has also considered the Veteran's assertions that his current hand tremor disability is related to service. The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current hand tremor disability is related to reported hand tremors in service requires medical expertise to determine.  Thus, the Board finds that the Veteran's statements are not sufficient to support a nexus between his current hand tremors and service.  

As there is no competent evidence supporting the conclusion that the Veteran's hand tremors are related to service, service connection for hand tremors is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hand trembling is denied. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


